Judge TURSI
concurring in part, and dissenting in part.
I concur in part and dissent in part.
I concur in the majority’s holding on the standard to be applied for reviewing inconsistent verdicts and the application of that standard to this case. However, I dissent from the holding that there is independent evidence to sustain the conviction for menacing with and without a deadly weapon.
Here, the jury was instructed on sexual assault in the first degree, as well as two lesser included offenses, and on menacing with and without a deadly weapon.
The charge of sexual assault in the first degree, as pertinent here, provides that an actor who knowingly inflicts sexual intrusion or sexual penetration on a victim commits a sexual assault in the first degree and that sexual assault in the first degree is a class 2 felony if the actor is armed with a deadly weapon and uses the deadly weapon to cause submission of the victim. Section 18-3-402, C.R.S., (1986 Repl.Yol. 8B). The count on menacing, as relevant here, provides that one commits the crime of menacing if, by any threat or physical action, he knowingly places or attempts to place another person in fear of imminent serious bodily injury and that, if such menacing is committed by the use of a deadly weapon, it is a class 5 felony. Section 18-3-206, C.R.S. (1986 Repl.Vol. 8B).
The jury concluded that there was insufficient proof of the charge that defendant caused submission of the victim by use of a deadly weapon. Nevertheless, even though the sole evidence tending to show use of a deadly weapon went to the sexual assault charge, the jury found the defendant not guilty of using a deadly weapon in the sexual assault but found him guilty of the use of a deadly weapon in the menacing charge.
The People suggest that we find sufficient evidence necessary to sustain a conviction of menacing with a deadly weapon beyond a reasonable doubt because of defendant’s statement that: “I don’t want to hurt nobody, but I will if I have to protect myself.” This, I cannot in good conscience do. See People v. Bennett, 183 Colo. 125, 515 P.2d 466 (1973).
Even if the question of irreconcilable verdicts were not an issue here, I find absolutely no evidence in the record to sustain a finding that at the time defendant made the statement relied upon by the People that he used a weapon or that he directed the threat to the victim. Therefore, I must reject the People’s argument that we sustain the verdict because it is possible to conclude that the jury did not rely on identical evidence.
A jury may not find, nor may this court sustain, a verdict without evidentiary support or one that is based on mere speculation and conjecture. To do so here one would need to infer that it was possible that the defendant did have a gun on his person when he made the questioned statement and that possibly he used a gun secreted on his person for the purpose of knowingly putting the victim in fear of imminent serious bodily injury.
Therefore, I would reverse the judgment based on the verdict finding defendant guilty of menacing with a deadly weapon.